DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed May 3, 2022, is entered.  Applicant amended claim 33.  Claims 33, 35, 36 and 81-92 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 35, 36 and 81-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 33 requires the top side be in direct contact with the top substrate layer and the bottom side be in direct contact with the bottom substrate layer.  This claim language is not supported in the originally-filed disclosure.  It lacks literal support in the specification and the provided drawings lack sufficient detail to provide support for this feature of the claimed invention.
Therefore, claim 33 is rejected for containing new matter.  Claims 35, 36 and 81-92 are rejected due to their dependency on claim 33.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 33, 82, 83, 85, 86 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2014/0070190).
With respect to claim 33, Chen teaches a thermoelectric apparatus (Figure 3(a)) comprising a series of middle unit cells (2 sets), wherein the series of middle unit cells are connected in series and have a top side, bottom side and first and second sides.  Figure 3(a).  Chen further teaches each of the series of middle unit cells is electrically and thermally connected to at least one other middle unit cell (one another) at a point intermediate to the top side and the bottom side.  Figure 3(a).
Chen further teaches the apparatus comprises a front end cell (n-type) in electrical communication with the first side (left) of the middle unit cells and a back end cell (p-type) in electrical communication with the second side (right) of the middle unit cells.  Figure 3(a).
Chen teaches, as seen in Figure 3(a), each middle unit comprises two stages of alternating p-type and n-type thermoelements and a top plurality of metal links and a bottom plurality of metal links bracketing and in thermal and electrical communication with the two stages of alternating p-type and n-type thermoelements.  Figure 3(a) and Paragraphs 20-22 and 27.
More specifically, Chen teaches the front end cell comprises an n-type thermoelement selected to alternate with and in electrical communication with the series of middle unit cells and a metal link (bottom electrode) in electrical and thermal communication with the n-type thermoelement and the back end call comprises a p-type thermoelement selected to alternate with and in electrical communication with the series of module unit cells and a metal link (bottom electrode) in electrical and thermal communication with the p-type thermoelement.  Figure 3(a) and Paragraphs 20-22 and 27.
Regarding the top substrate and the bottom substrate, Chen teaches in the third embodiment, each substrate is a composite of aluminum oxide and silver, wherein aluminum interconnect arrays are positioned on each of the substrates to interconnect the thermoelements formed therebetween, meaning the substrates are directly connected to the middle unit cells within the scope of the claimed invention.  Embodiment 3, Paragraphs 94-111.  Given the presence of the silver on the aluminum oxide with the aluminum interconnect arrays provided thereon, the metal links associated with the front end and back end cells are in electrical and thermal communication with the bottom substrate within the scope of the claimed invention.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize the aluminum oxide and silver top and bottom substrate designs taught by Chen because Chen teaches them to be an effective substrate selection, meaning the modification has a reasonable expectation of success.
With respect to claim 82, Chen teaches the n-type thermoelements are alloys of bismuth telluride and bismuth selenide.  Paragraph 94.
With respect to claim 83, Chen teaches the p-type thermoelements are alloys of bismuth telluride and antimony telluride.  Paragraph 94.
With respect to claims 85 and 86, Chen teaches the top and bottom substrate layers comprise an insulator and metal combination, as explained above.  Paragraphs 98 and 99.  Chen also teaches an embodiment wherein an aluminum nitride layer is effectively used as the substrate.  Paragraphs 80 and 81.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use aluminum nitride in place of aluminum oxide because Chen teaches both are effective substrate materials, meaning the modification has a reasonable expectation of success.  Furthermore, when aluminum nitride is used in place of aluminum oxide the Ag sealing layer can remain in place to perform the same sealing function of the aluminum nitride layer.
With respect to claim 89, Chen teaches the aluminum oxide (insulator) is formed to a thickness of 500 nm, which is 0.5 micrometers.  Paragraph 98.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
(4)
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2014/0070190), as applied to claims 33, 82, 83, 85, 86 and 89 above, and further in view of Rowe (U.S. Patent No. 4,971,632).
With respect to claims 35 and 36, Chen is silent as to the cross-sectional areas of the p-type and n-type thermoelectric elements.
However, Rowe, which deals with thermoelectric devices, teaches the power output from a thermocouple is approximately proportional to the cross-sectional area of the thermoelement.  Col. 1, Lines 21-24.
Rowe establishes the cross-sectional area of the thermoelectric element is a result effective variable because Rowe teaches it is proportional to the power output of the thermoelement.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  
In this case, it’s obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to optimize the cross-sectional areas of the each of the p-type and n-type thermoelectric elements to obtain a desired power output level.
(5)
Claims 81 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2014/0070190), as applied to claims 33, 82, 83, 85, 86 and 89 above, and further in view of Kajihara et al. (U.S. Publication No. 2002/0062853).
With respect to claim 81, Chen is silent as to whether the thermoelectric elements of the second stage have a greater electrical resistance than the thermoelectric elements of the first stage.
However, Kajihara also teaches the performance of a thermoelectric element is represented by the figure of merit (Z), which is obtained by the following formula:

    PNG
    media_image1.png
    28
    62
    media_image1.png
    Greyscale
.  Paragraph 5.
The electrical resistivity of the thermoelectric element is present in the denominator and represented by rho.  Paragraph 5.  Given its placement in the denominator, one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would recognize the electrical resistance as a result effective variable because increasing or decreasing its value would directly impact the figure of merit of the thermoelectric device.
	Kajihara establishes the electrical resistance of the thermoelectric element is a result effective variable because Kajihara teaches its increase or decrease changes the figure of merit of the thermoelectric element.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’d be obvious to one ordinarily skilled in the art at the time of invention to adjust the electrical resistance of the thermoelectric elements of the top and bottom stages to obtain a desired figure of merit values for each stage of the device.
With respect to claim 84, Chen teaches the p-type and n-type thermoelectric elements comprise alloys of bismuth telluride and antimony telluride or bismuth telluride and bismuth selenide, respectively, but are explicitly silent as to the specific composition of each thermoelectric element.
However, Kajihara teaches a p-type thermoelectric element material is Bi0.4Sb1.6Te3 (Paragraph 24) and an n-type thermoelectric material is Bi2Te2.7Se0.3 (Paragraph 36).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the combination of Chen with Kajihara is the simple substitution of one known element for another to obtain predictable results.  Chen teaches the thermoelectric apparatus comprises p-type and n-type thermoelectric elements comprising alloys of bismuth telluride and antimony telluride or bismuth telluride and bismuth selenide, respectively.  Kajihara teaches Bi0.4Sb1.6Te3 and Bi2Te2.7Se0.3 are effective p-type and n-type thermoelectric materials, respectively.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use these materials in Chen’s apparatus because Kajihara teaches they are effective, meaning the modification has a reasonable expectation of success.
(6)
Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2014/0070190), as applied to claims 33, 82, 83, 85, 86 and 89 above, and further in view of Ghoshal et al. (U.S. Publication No. 2011/0000224).
With respect to claim 87, Chen teaches the substrate comprises an insulator and metal combination but is silent as to whether the combination is one meeting the requirements of the claimed invention.
However, Ghoshal teaches an effective substrate material for the thermoelectric apparatus is an aluminum core with anodized aluminum thereon.  Paragraph 32.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Chen with Ghoshal is the simple substitution of one known element for another to obtain predictable results.  Chen teaches the thermoelectric apparatus comprises a substrate comprising aluminum oxide.  Ghoshal teaches a thermoelectric apparatus comprising an aluminum core with anodized aluminum thereon as effective substrate materials.  Therefore, it would have been obvious to one ordinarily skilled in the art to use Ghoshal’s aluminum core with anodized aluminum in place of aluminum oxide in Chen’s substrate because Ghoshal teaches these to be effective substrate materials for the same type of apparatus, meaning the modification has a reasonable expectation of success.
(7)
Claims 85 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2014/0070190), as applied to claims 33, 82, 83, 85, 86 and 89 above, and further in view of Tseng et al. (U.S. Publication No. 2013/0153819).
With respect to claims 85 and 88, Chen teaches the substrates are ceramic or an insulator and metal combination but is silent as to whether an insulator and semiconductor combination is an effective substrate material.
However, Tseng, which deals with thermoelectric materials, teaches a silicon substrate with a silicon oxide layer formed thereon is an effective substrate for a thermoelectric apparatus.  Paragraphs 29 and 44.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Chen with Tseng is the simple substitution of one known element for another to obtain predictable results.  Chen teaches the thermoelectric apparatus comprises a substrate.  Tseng teaches a thermoelectric apparatus comprising a substrate that is a silicon core with silicon oxide coated.  Therefore, it would have been obvious to one ordinarily skilled in the art to use Tseng’s substrate materials as the substrate for Chen’s apparatus because Tseng teaches this to be an effective substrate material for the same type of apparatus, meaning the modification has a reasonable expectation of success.


(8)
Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2014/0070190), as applied to claims 33, 82, 83, 85, 86 and 89 above, and further in view of Zirkle et al. (U.S. Publication No. 2014/0137918).
With respect to claim 90, Chen is silent as to whether the metal links are nickel-plated copper.
However, Zirkle, which deals with thermoelectric devices, teaches nickel-plated copper is an effective interconnector material.  Paragraph 107.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Chen with Zirkle is the simple substitution of one known element for another to obtain predictable results.  Both Chen and Zirkle are directed toward thermoelectric apparatuses.  Zirkle teaches nickel-plated copper is an effective interconnect material.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Chen in view of Zirkle to use nickel-plated interconnects for the electrically conductive links because Zirkle teaches this to be an effective interconnect material for thermoelectric devices, meaning the combination has a reasonable expectation of success.
(9)
Claims 91 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2014/0070190), as applied to claims 33, 82, 83, 85, 86 and 89 above, and further in view of Zamboni et al. (U.S. Patent No. 6,492,585).
With respect to claims 91 and 92, Chen teaches the p-type and n-type thermoelectric elements but is silent as to their specific structure.
However, Zamboni, which deals with thermoelectric devices, teaches p-type and n-type thermoelectric elements comprising a pair of metal layers (245, 250, 255, 260) in the form of bonding joints that are metal-filled glass, which is a pair of metal layers within the scope of the claimed invention.  Figure 2 and Col. 5, Line 62 to Col. 6, Line 7 and Col. 7, Lines 10-17.  Zamboni further teaches a nickel diffusion barrier (225, 230, 235, 240) is positioned between the thermoelectric material and the metal layer on either side.  Figure 2 and Col. 5, Line 62 to Col. 6, Line 7 and Col. 7, Lines 10-17.  Zamboni teaches this arrangement prevents metal diffusion into the thermoelectric element.  Col. 7, Lines 10-17.  
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adapt Zamboni’s configuration for the thermoelectric elements because doing so prevents metal diffusion into the thermoelectric material.
(10)
Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejection.  Applicant’s amendment necessitated the rejection.
(11)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759